DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A2 (Fig.7, second embodiment) encompassed by claims 1-2 in the reply filed on 02/09/2021 is acknowledged.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over
[Sun; Zhihua et al., US 20150379950 A1] in view of [Lee, Seong-Deok et al., US 20040114046 A1].

Regarding claim 1:
	Sun discloses:
1. A liquid crystal display device [Sun: Fig.4; ¶ 0022: “FIG. 4 is a schematic diagram of a pixel arrangement in an array substrate according to an embodiment of the present invention”; ¶ 0036: “Therefore, the array substrate according to the embodiment of the present invention can be used in the large-sized TFT-LCD liquid crystal display equipment with a refresh rate of 120 Hz or more”] comprising: 
a plurality of gate lines [Sun: Fig.4: gate lines S] extending in a first direction [Sun: Fig.4; ¶ 0028: “Referring to FIG. 4, the present embodiment provides an array substrate comprising gate lines and data lines and a plurality of pixel units defined by intersection of the gate lines and the data lines with one another”; Examiner: As shown in Fig.4, the gate lines S extend in the horizontal direction.];
	a plurality of data lines [Sun: Fig.4: data lines D] extending in a second direction which is different from the first direction [Sun: Fig.4: ¶ 0028: “Referring to FIG. 4, the present embodiment provides an array substrate comprising gate lines and data lines and a plurality of pixel units defined by intersection of the gate lines and the data lines with one another”; As shown in Fig.4, the data lines D extend in the vertical direction.];
	 and a plurality of pixels [Sun: Fig.4: R, G and B; ¶ 0028: “Referring to FIG. 4, the present embodiment provides an array substrate comprising gate lines and data lines and a plurality of pixel units defined by intersection of the gate lines and the data lines with one another”] electrically connected to the gate lines and the data lines [Sun: Fig.4; ¶ 0028: “Referring to FIG. 4, the present embodiment provides an array substrate comprising gate lines and data lines and a plurality of pixel units defined by intersection of the gate lines and the data lines with one another”; Examiner: As shown in Fig.4, each transistor of each pixel is connected to a respective the gate line S and the data line D.], 
	wherein the pixels are arranged in pixel columns and pixel rows [Sun: Fig.4: 0028: “Referring to FIG. 4, the present embodiment provides an array substrate comprising gate lines and data lines and a plurality of pixel units defined by intersection of the gate lines and the data lines with one another”; Examiner: Fig.4 shows an array of pixels arranged in columns and rows.], 
	wherein each pixel column of the pixel columns is located between immediately adjacent two of the data lines [Sun: Fig.4; Examiner: As shown in Fig.4, each pixel is located between two data lines. For example, R in SDn is located between Dn and Dn-1.], 
	wherein consecutively arranged three of the pixel columns are configured to display three different colors, respectively [Sun: Fig.4: Examiner: As shown in Fig.4, three consecutive pixel columns are configured to display R, G, and B colors], 
	wherein the data lines comprise first-type data lines [Sun: Fig.4; Examiner: The data lines that have a pixel in-between are construed as the claimed “first-type data line”.] and second-type data lines [Sun: Fig.4; Examiner: The data lines that do not have a pixel in-between are construed as the claimed “second-type data linse” such as the middle data lines Dn+1 and Dn in Fig.4.], 
	wherein exactly one pixel column of the pixel columns is positioned between every immediately neighboring two of the first-type data lines [Sun: Fig.4; Examiner: As shown in Fig.4, only one pixel column is located between the “first-type” data lines.], 
[Sun: Fig.4; Examiner: As shown in Fig.4, no pixel column is located between the “second-type” data lines (i.e., Dn+1 and Dn) in the middle/center of the display array as shown in Fig.4.], 
	wherein each of the first-type data lines is electrically connected to a pixel of a first immediately adjacent pixel column in every odd-numbered pixel row [Sun: Fig.4; Examiner: As shown in Fig.4. each of the first-type of data lines is electrically connected to a pixel of a first immediately adjacent pixel column in every odd-numbered pixel row. For example, the first data line (i.e., left most data line) connects only the pixels in odd rows as shown in Fig.4. ] and is electrically connected to a pixel of a second immediately adjacent pixel column in every even-numbered pixel row [Sun: Fig.4; Examiner: As shown in Fig.4, the second data line (i.e., second from left data line) which is as discussed above construed as the first-type of data line (e.g., the first and second left most data lines are first-type of data lines ) is electrically connected to a pixel of a second immediately adjacent pixel column in every even-numbered pixel row.], 
	wherein each of the second-type data lines [Sun: Fig.4; Examiner: The data lines that do not have a pixel in-between are construed as the claimed “second-type data lines” such as the middle data lines Dn+1 and Dn in Fig.4.] is electrically connected to a pixel of exactly one immediately adjacent pixel column in every other pixel row [Sun: Fig.4; Examiner: As shown in Fig.4, the middle/center data lines Dn+1 and Dn is electrically connected to a pixel of exactly one immediately adjacent pixel column in every other pixel row.], and 
	wherein each immediately neighboring pair of the second-type data lines [Sun: Fig.4; Examiner: The data lines that do not have a pixel in-between are construed as the claimed “second-type data lines” such as the middle data lines Dn+1 and Dn in Fig.4.] is arranged between a first-color pixel column [Sun: Fig.4; Examiner:The pixel column arranged on the left side of Dn+1 is construed as the claimed “a first-color pixel column”.] and a second-color pixel column [Sun: Fig.4; Examiner: The pixel column arranged on the right side of Dn is construed as the claimed “a second-color pixel column”.] that immediately neighbor each other [Sun: Fig.4, Examiner: As shown in Fig.4, the third pixel column of all blue pixels immediately neighbor the fourth pixel column of all red pixels.] and are configured to respectively display a first color [Sun: Fig.4; Examiner: As shown in Fig.4, the pixel column on the left side of Dn+1 (i.e., the third column of pixels) comprise only pixels of the blue color (B).] and a second color different from each other [Sun: Fig.4; Examiner: As shown in Fig.4, the pixel column on the right side of Dn (i.e., the fourth column of pixels) comprise only pixels of the red color (R).]. 
However, Sun does not expressly disclose:
 wherein consecutively arranged four of the pixel columns are configured to display four different colors, respectively. (Emphasis added).
	Lee discloses:
wherein consecutively arranged four of the pixel columns are configured to display four different colors, respectively [Lee: Fig. 2 (Prior Art); ¶ 0006: “FIG. 2 shows an example of an RGBW filter structure of a conventional RGBW type apparatus for rendering an image signal in which luminance is improved by adding a fourth color sub-pixel (for example, white) to sub-pixels representing RGB colors. In methods for rendering a four-channel image signal by which white or a certain primary color is added to three RGB channels as shown in FIG. 2, when the added primary color is white, an output light of the primary color can be increased, and when the added primary color is a primary color excluding RGB colors, a renderable color area can be enlarged”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Lee in the invention of Sun, for example by adding a fourth white sub-pixels to the RGB subpixels of Sun, in order to yield the predictable result of increasing output light of brightness of the RGB colors of the display device as explicitly taught by Lee [Lee” ¶ 0006: “. In methods for rendering a four-channel image signal by which white or a certain primary color is added to three RGB channels as shown in FIG. 2, when the added primary color is white, an output light of the primary color can be increased, and when the added primary color is a primary color excluding RGB colors, a renderable color area can be enlarged”.]   

Regarding claim 2:
	Sun in view of Lee discloses:
2. The liquid crystal display device of claim 1, 
	wherein a distance between an immediately neighboring pair of a first-color pixel column [Sun: Fig.4; Examiner: The pixel column arranged on the left side of Dn+1 is construed as the claimed “a first-color pixel column”.] and a second-color pixel column [Sun: Fig.4; Examiner: The pixel column arranged on the right side of Dn is construed as the claimed “a second-color pixel column”.; Examiner: The distance between third pixel column of all blue pixels and the third pixel column of all red pixels is construed as the claimed “distance”] is larger than each of a distance between an immediately neighboring pair of a second-color pixel column [Sun: Fig.4; Examiner: The pixel column arranged on the right side of Dn is construed as the claimed “a second-color pixel column”] and third-color pixel column [Sun: Fig.4; The fifth column of pixels of all green color is construed as the claimed “third-color pixel”. As apparent from Fig.4, the distance between the third and fourth column of pixels is larger than the distance between the fourth column and the fifth column because of an additional data line in between the pixels columns of the third and fourth column.], a distance between an immediately neighboring pair of a third-color pixel column and a fourth-color pixel column [Sun: Fig.4; The fifth column of pixels of all green color is construed as the claimed “third-color pixel”. As apparent from Fig.4, the distance between the third and fourth column of pixels is larger than the distance between the other adjacent pixel columns because of an additional data line in between the pixels columns of the third and fourth column.], and a distance between an immediately neighboring pair of a fourth-color pixel column and a first-color pixel column [Sun: Fig.4; The fifth column of pixels of all green color is construed as the claimed “third-color pixel”. As apparent from Fig.4, the distance between the third and fourth column of pixels is larger than the distance between the other adjacent pixel columns because of an additional data line in between the pixels columns of the third and fourth column.]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Baek; Seung-Soo et al., US 20110241979 A1] discloses:
	“For example, in the pair of data lines D.sub.1a and D.sub.1b included in the first column, the data voltage Vdtb of a negative polarity is applied to the right data line D.sub.1b, and the data voltage Vdtb of a positive polarity is applied to the left data line D.sub.1a. These data voltages are shown with respect to the common voltage Vcom in FIG. 5. That is, the data voltage of the same magnitude as the data voltage applied to the right data line D.sub.1b but having the opposite polarity to that of the data voltage applied to the right data line D.sub.1b is applied to the left data line D.sub.1a. This causes voltages across parasitic capacitors in respective pixels PX to offset each other, so that the coupling defect does not occur”, as recited in ¶ 0067.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623